7500 East Columbia Street Evansville, IN 47715 www.shoecarnival.com (812) 867-6471 Contact Mark L. Lemond President and Chief Executive Officer or W. Kerry Jackson Executive Vice President, Chief Financial Officer and Treasurer FOR IMMEDIATE RELEASE SHOE CARNIVALINITIATES QUARTERLY CASH DIVIDEND Evansville, Indiana, June 15, 2012 - Shoe Carnival, Inc. (NASDAQ: SCVL), a leading retailer of value-priced footwear and accessories, announced today that its Board of Directors, at its meeting on June 14, 2012, approved the payment of a quarterly cash dividend to shareholders. The initial quarterly cash dividend of $0.05 per share will be paid on July 16, 2012, to shareholders of record as of the close of business on July 2, 2012. “The payment of a quarterly dividend reflects our financial strength and commitment to increasing shareholder value and total shareholder return,” said Mark Lemond, Shoe Carnival’s President and Chief Executive Officer. “Our history of generating consistent cash flow enables us to be in a position to continue to strategically grow our retail store base and return excess capital to our shareholders.” Future declarations of dividends are subject to approval of the Board of Directors and may be adjusted as business needs or market conditions change. About Shoe Carnival Shoe Carnival, Inc. is one of the nation’s largest family footwear retailers, offering a broad assortment of moderately priced dress, casual and athletic footwear for men, women and children with emphasis on national and regional name brands.As of today, the Company operates 336 stores in 32 states and offers online shopping at www.shoecarnival.com. Headquartered in Evansville, IN, Shoe Carnival trades on The NASDAQ Stock Market LLC under the symbol SCVL.Shoe Carnival's press releases and annual report are available on the Company's website at www.shoecarnival.com. Cautionary Statement Regarding Forward-Looking Information This press release contains forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve a number of risks and uncertainties.A number of factors could cause our actual results, performance, achievements or industry results to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements.These factors include, but are not limited to: general economic conditions in the areas of the United States in which our stores are located; the effects and duration of economic downturns and unemployment rates; changes in the overall retail environment and more specifically in the apparel and footwear retail sectors; our ability to generate increased sales at our stores; the potential impact of national and international security concerns on the retail environment; changes in our relationships with key suppliers; the impact of competition and pricing; changes in weather patterns, consumer buying trends and our ability to identify and respond to emerging fashion trends; the impact of disruptions in our distribution or information technology operations; the effectiveness of our inventory management; the impact of hurricanes or other natural disasters on our stores, as well as on consumer confidence and purchasing in general; risks associated with the seasonality of the retail industry; our ability to successfully execute our growth strategy, including the availability of desirable store locations at acceptable lease terms, our ability to open new stores in a timely and profitable manner, including our entry into major new markets, and the availability of sufficient funds to implement our growth plans; higher than anticipated costs associated with the closing of underperforming stores; our ability to successfully grow our e-commerce business; the inability of manufacturers to deliver products in a timely manner; changes in the political and economic environments in China, Brazil, Europe and East Asia, where the primary manufacturers of footwear are located; the impact of regulatory changes in the United States and the countries where our manufacturers are located; and the continued favorable trade relations between the United States and China and the other countries which are the major manufacturers of footwear. In addition, these forward-looking statements necessarily depend upon assumptions, estimates and dates that may be incorrect or imprecise and involve known and unknown risks, uncertainties and other factors.Accordingly, any forward-looking statements included in this press release do not purport to be predictions of future events or circumstances and may not be realized.Forward-looking statements can be identified by, among other things, the use of forward-looking terms such as "believes," "expects," "may," "will," "should," "seeks," "pro forma," "anticipates," "intends" or the negative of any of these terms, or comparable terminology, or by discussions of strategy or intentions.Given these uncertainties, we caution investors not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We disclaim any obligation to update any of these factors or to publicly announce any revisions to the forward-looking statements contained in this press release to reflect future events or developments.
